Exhibit 32.0 SECTION 1 CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER Each of Anthony S. Sciortino, President and Chief Executive Officer and Daniel McGowan, Chief Financial Officer of State Investors Bancorp, Inc. (the “Company”), hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: The Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. Sections 78m(a) or 78o(d); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 27, 2012 By: /s/ Anthony S. Sciortino Anthony S. Sciortino President and Chief Executive Officer Date: March 27, 2012 By: /s/ Daniel McGowan Daniel McGowan Chief Financial Officer Note: A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to State Investors Bancorp, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
